DETAILED ACTION
Applicant’s amendments and remarks, filed March 8, 2022, are fully acknowledged by the Examiner. Currently, claims 1-7, 25-30 and 50-53 are pending with claims 8-24, 31-49 and 54-63 cancelled, claims 25-30 and 50-53 withdrawn, and claims 1, 3, 6, 25, 29 and 50 amended. Applicant’s amendments to claim 3 have obviated the previously-filed rejection of claim 3 under 35 U.S.C. 112(b) set forth in the December 9, 2021 Non-Final Office Action. The following is a complete response to the March 8, 2022 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Conquergood et al. (US Pat. Pub. 2006/0206131 A1) further in view of Qu et al. (US Pat. Pub. 2017/0367728 A1).
Regarding claim 1, Conquergood discloses an assembly for a trans septal puncture procedure and enhancing procedural efficiency by facilitating exchange and positioning, the assembly comprising: a puncture device for puncturing tissue (102), the puncture device comprising at least one proximal marker positioned at a proximal end of the puncture device (802), and at least one distal end marker which is visible under an imaging system (812 is capable of being visualized), and a supporting member for supporting the puncture device (cannula 700) comprising a lumen for receiving the puncture device (700 having a lumen as in [0055] and the figures) and a distal tip marker which is visible under the imaging system (704), wherein the puncture device is capable of being insertable within the lumen of the supporting member and being selectively usable in co-operation therewith during a portion of a procedure 102 is capable of being used independently), and wherein when the puncture device is inserted within the lumen, the at least one proximal marker allows the puncture device to be positioned relative to a proximal end of the supporting member (see figure 8G with 812 allowing the proximal end of 102 to be positive relative to the proximal end of 700), and the at least one distal tip marker and the at least one distal end marker allows the puncture device to be positioned relative to the supporting member by using the imaging system (with  704 and 812 providing for the positioning and imaging).
While Conquergood contemplates at least one proximal marker as above (802) and specifically recites that such can be “a clip 802, a sliding depth marker, or other marking mechanism may be used to indicate the location of distal end 110” (see [0081]), Conquergood fails to specifically contemplate that such is at least one proximal marker “formed on the puncturing device” as set forth in the claim.
Qu discloses a similar manner of providing a proximal marker on the proximal end of a shaft of a device. Therein, Qu specifically contemplates a marking arrangement in the form of the proximal marker 12 and the stop 13 that provides for an alternative manner to that of Conquer good to provide for an indication of the location of the distal end of its device. 
Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized the arrangement of 12 and 13 as in Qu in place of the clip 802 of Conquergood to provide for an alternative depth indication on the proximal end of the shaft of the device. Again, Conquergood readily recites that “other marking mechanism[s]” may be used to indicate the location of the distal end, and with Qu readily 12 of Qu forming the at least one proximal marker formed on the puncturing” and with the apparatus 13 retaining the functionality set forth in Conquergood of a mechanical stop at a desired depth of insertion.
	Regarding claim 2, Conquergood provides that the imaging system is a fluoroscopy system and the distal tip marker and distal end marker are visible under fluoroscopy (as in [0059]).
Allowable Subject Matter
Claims 3-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed March 8, 2022 have been fully considered but they are not persuasive. 
Applicant argues on pages 7-11 of the Remarks with respect to independent claim 1, the amended subject matter set forth therein, and the combination of references of Conquergood and Qu discussed in the March 7, 2022 Interview and further set in the action above.
Applicant first argues on page 8 against this combination in noting the “the present application provides several benefits which would be impacted if a person of skill in the art were to apply the teaching of Qu et al.”. Applicant then lists specific benefits on pages 8-9 and notes on page 9 that the instant invention provides a “beneficial relationship between the proximal 12 and 13 are operated versus that of the instant invention.
These arguments are, however, not persuasive. The Examiner specifically notes that the rejection of independent claim 1 set forth in the action above is predicated on the combination of the Conquergood reference in view of the above-noted Qu reference. Thus, while Applicant has argued with respect to the Qu reference and the inventive concepts of the disclosed instant invention, the Examiner specifically notes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Further, the Examiner notes that while Applicant has argued against the Qu reference individual, it is well established that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
With respect to the instant rejection of claim 1, the Examiner is of the position that the combination of Conquergood and Qu readily establishes a proper prima facie case of obviousness under 35 U.S.C. 103 for at least the reasoning articulated in the rejection of claim 1 above. That is, the Examiner maintains that it would have been obvious to one of ordinary skill 12 and 13 as in Qu in place of the clip 802 of Conquergood to provide for an alternative depth indication on the proximal end of the shaft of the device. 
The Examine recognizes that Applicant has proffered arguments that the instant invention does not required additional structure such as the limiting apparatus 13 of Qu in conjunction with the scale marker 12. The Examiner notes, however, that the instant language set forth in the preamble of claim 1 recites the open-ended transitional phrase of “comprising” that is “open-ended and does not exclude additional, unrecited elements or method steps See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004)” (see MPEP 2111.03). Thus, while Applicant’s instant invention as disclosed may not require additional structure such as the limiting apparatus 13 in Qu, there is nothing in the instant claim language that precludes or otherwise limits the scope of the claim so as to exclude such structure being part of the assembly. Even Applicant’s own language of “at least one proximal marker formed on the puncturing device” is open-ended and can encompass one or more proximal markers as presently claimed. As such, the Examiner maintains that the above proffered combination of Conquergood and Qu in the 35 U.S.C. 103 rejection of claim 1 readily provides for a proper prima facie case of obviousness in view of the broadest reasonable interpretation of the language of the claim.
With respect to Applicant’s argument with respect to the rejoinder of claims 26-30 and 50-53 on page 11 of the Remarks, the Examiner notes that the request has been considered but rejoinder is not applicable at the current time given that claim 1 is not allowable. Rejoinder will be applicable if the application is placed into condition for allowance.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Ronald Hupczey, Jr./            Primary Examiner, Art Unit 3794